              Case 1:19-cv-02982 Document 1-6 Filed 10/03/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MARYLAND


 ABDOUL ADEBAYO SOARE,
                                                Case No.:
                               Plaintiff,
        vs.

 WASHINGTON METRO POLIT AN
 AREA TRAN SIT AUTHORITY,

                               Defendant.


            DEFENDANT'S FILING OF PREVIOUS FILINGS IN STATE COURT

       Defendant Washington Metropolitan Area Transit Authority hereby submits the filings

previously made by Plaintiff in state court in this action being removed.

       1.       Summons

       2.       Complaint

                                                     Respectfully Submitted,

                                                     WASHINGTON METROPOLITAN AREA
                                                     TRANSIT AUTHORITY

                                                     Isl Sarah E. Allison
                                                     Sarah E. Allison #20455
                                                     Associate Counsel, WMATA
                                                     600 5 St., N.W.
                                                     Washington, D.C. 20001
                                                     (202) 962-6090 (phone)
                                                     (202) 962-2550 (facsimile)
                                                     eallison@wmata.com
          Case 1:19-cv-02982 Document 1-6 Filed 10/03/19 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I certify that a true copy of the foregoing Notice of Filing of Previous Filings in State

Court was served via U.S. Mail, postage pre-paid, this 3° day of October 2019, to:




       Conrad Bayelle
       8630 Fenton Street, Ste. 226
       Silver Spring, MD 20910
       Attorney for Plaintiff


                                      Isl Sarah E. Allison
                                      Sarah E. Allison




                                                 2
